Name: Decision No 1/97 of the ACP-EC Customs Cooperation Committee of 21 February 1997 derogating from the definition of 'originating products' to take account of the special situation of Lesotho regarding the production of preserved asparagus (HS heading 2005.60)
 Type: Decision
 Subject Matter: plant product;  international trade;  foodstuff;  European Union law;  Africa;  cooperation policy
 Date Published: 1997-04-05

 Avis juridique important|21997D0405(02)Decision No 1/97 of the ACP-EC Customs Cooperation Committee of 21 February 1997 derogating from the definition of 'originating products' to take account of the special situation of Lesotho regarding the production of preserved asparagus (HS heading 2005.60) Official Journal L 091 , 05/04/1997 P. 0031 - 0032DECISION No 1/97 OF THE ACP-EC CUSTOMS COOPERATION COMMITTEE of 21 February 1997 derogating from the definition of 'originating products` to take account of the special situation of Lesotho regarding the production of preserved asparagus (HS heading 2005.60) (97/226/EC) THE ACP-EC CUSTOMS COOPERATION COMMITTEE,Having regard to the fourth ACP-EEC Convention signed at LomÃ © on 15 December 1989, and in particular Article 31 (9) and (10) of Protocol 1 thereto,Whereas Article 31 of Protocol 1 to the Convention concerning the definition of the concept of 'originating products` and methods of administrative cooperation makes provisions for derogations to be made from the said Protocol by the Customs Cooperation Committee under certain conditions;Whereas on 21 October 1996 the African, Caribbean and Pacific States (ACP States) submitted a request from the Government of Lesotho for a derogation from the rule of origin in the Protocol in respect of preserved asparagus, of HS heading 2005.60 produced by that country;Whereas the requested derogation satisfies the conditions laid down in the Protocol; Lesotho being a least-developed and landlocked country; whereas refusal would lead to closure of an existing industry with concomitant adverse economic and social effects, particularly in terms of employment; whereas Lesotho is unable to operate cumulation of origin with other ACP countries or with the Community in the short term;Whereas in view of the low volume of imports involved and the limited duration of the derogation it is not likely to cause serious injury to any industry established in the Community; whereas, however, the granting of the derogation must be linked to compliance with certain conditions intended, inter alia, to ensure its proper administration,HAS DECIDED AS FOLLOWS:Article 1 By way of derogation from the special provisions in the list in Annex II to Protocol 1 to the fourth ACP-EEC Convention, preserved asparagus of HS heading 2005.60 manufactured in Lesotho from non-originating asparagus shall be regarded as originating in that country in accordance with the terms of this Decision.Article 2 The derogation provided for in Article 1 shall apply to the annual quantities shown in the annex exported by Lesotho to the Community from 1 November 1996 to 31 October 1999.Article 3 The quantities referred to in Article 2 shall be administered by the Commission, which may take whatever administrative steps are required to ensure efficient management.Where an importer presents a declaration for release to free circulation in a Member State, claiming entry under this Decision, and the declaration is accepted by the customs authorities, the Member State concerned shall draw the requisite quantity by means of an appropriate notification to the Commission.Requests for drawings, stating the date on which the declaration was accepted, shall be forwarded to the Commission without delay.The Commission shall release drawings according to the date on which the declarations for free circulation were accepted by the customs authorities of the Member State concerned, as far as the available balance permits.If a Member State fails to use a drawing it shall return it as soon as possible to the appropriate quota.If requests exceed the available balance of a given quota, quantities shall be allocated on a pro rata basis. The Commission shall inform the Member States of drawings on the quotas.Each Member State shall ensure that importers of the products in question have equal and continuous access to the quota volumes as far as the available balance permits.Article 4 Box 7 of EUR. 1 certificates issued under this Decision shall contain the words:'Derogation - Decision No 1/97`.Article 5 The African, Caribbean and Pacific (ACP) States and the Member States of the European Community shall take the measures necessary on their part to implement this Decision.Article 6 This Decision shall enter into force on the date of its adoption.Done at Brussels, 21 February 1997.For the ACP-EC Customs Cooperation CommitteeJames CURRIE and Alex NTIM ABANKWAThe Joint ChairmenANNEX >TABLE>